





INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Cover Sheet
Insulet Corporation, a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) for shares of the Company’s common stock, par
value $0.001 (the “Stock”), to you, subject to the vesting and other conditions
set forth below and in the attached Restricted Stock Unit Agreement
(collectively, the “Agreement”) and in the Insulet Corporation 2017 Stock Option
and Incentive Plan (as amended from time to time, the “Plan”).


Grant Date:
 
 


Name of Grantee:
 
 


Number of Shares of Stock underlying the RSUs covered by this Agreement:
 
 


Vesting Schedule:






 


[Your RSUs shall vest in [one-third] increments on each of the [first (1st),
second (2nd), and third (3rd)] anniversaries of the Grant Date (each a “Vesting
Date”), provided that you remain in continuous Service from the Grant Date until
the applicable Vesting Date].







By electronically accepting this Agreement, you agree to all of the terms and
conditions described in the Agreement and in the Plan, a copy of which is
contained in this website. You acknowledge that you have carefully reviewed the
Plan and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.
This is not a stock certificate or a negotiable instrument.




 

--------------------------------------------------------------------------------




INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Restricted Stock Units
This Agreement evidences an award of RSUs in the number set forth on the cover
sheet and subject to the vesting and other terms and conditions set forth in
this Agreement and in the Plan.
Transfer of Unvested RSUs


RSUs may not be sold, assigned, transferred, pledged, hypothecated, or otherwise
encumbered, whether by operation of law or otherwise, nor may the RSUs be made
subject to execution, attachment, or similar process. If you attempt to do any
of these things, you will immediately and automatically forfeit the RSUs.
Vesting
Your RSUs shall vest in accordance with the vesting schedule set forth on the
cover sheet of this Agreement.


Upon a Vesting Date, any fractional shares shall be rounded to the nearest whole
share, but you cannot vest in more than the number of shares of Stock underlying
the RSUs covered by this Agreement.
Except as otherwise provided in this Agreement, no additional RSUs will vest
after your Service has terminated for any reason.
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.
Your employer determines, in its sole discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan.
Death, Disability and Termination in Connection with a Sale Event
If your Service is terminated (i) due to your death or Disability or (ii) by the
Company without Cause [or by you for Good Reason in either case] 1 within 24
months after a Sale Event, your RSUs shall immediately become 100% vested as of
the date of such termination.
[For purposes of this Agreement, “Good Reason” shall mean that you have complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events: (i) a material diminution in your responsibilities,
authority or duties; or (ii) a material reduction in your then current base
salary except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees; or (iii) the relocation of the
Company offices at which you are principally employed to a location more than 30
miles from such offices. For purposes of clause (i) hereof, a change in the
reporting relationship, or a change in a title will not, by itself, be
sufficient to constitute a material diminution of responsibilities, authority or
duty. “Good Reason Process” shall mean: (i) you reasonably determine in good
faith that a “Good Reason” condition has occurred; (ii) you notify the Company
in writing of the occurrence of the Good Reason condition within 30 days of the
occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist following the Cure Period; and (v) you
terminate your Service Relationship within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.] 1
1 Applicable for grants only to employees at the Vice President level and above.



2
   
   
 

--------------------------------------------------------------------------------




Forfeiture of Unvested RSUs
You will automatically forfeit to the Company all of the unvested RSUs as of
your termination of Service.
Delivery
Delivery of the shares of Stock represented by your vested RSUs shall be made
within thirty (30) days of the applicable Vesting Date or, if earlier, a
termination of your Service that results in your RSUs becoming vested.
Evidence of Issuance
The issuance of the shares of Stock underlying the RSUs covered by this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
deems appropriate, including, without limitation, book-entry or direct
registration or the issuance of one or more Stock certificates. You will have no
further rights with regard to a RSU once the share of Stock related to such RSU
has been issued to you.
Withholding Taxes
You agree as a condition of this RSU that you shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Company for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall have the authority
to cause the minimum required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to you a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any of its Affiliates) in any capacity. The Company and any
Affiliates reserve the right to terminate your Service at any time and for any
reason.
Stockholder Rights
You, or your estate or heirs, do not have any of the rights of a stockholder
with respect to any RSU unless and until the share of Stock underlying the RSU
has been issued and either a certificate evidencing your Stock has been issued
or an appropriate entry has been made on the Company’s books.
Adjustments
In the event of a stock split, a stock dividend, or a similar change in the
Stock, the number of RSUs covered by this Agreement shall be adjusted pursuant
to the Plan.
Your RSUs shall be subject to the terms of the agreement of merger, liquidation,
or reorganization in the event the Company is subject to such corporate activity
in accordance with the terms of the Plan.
Clawback
The RSUs covered by this Agreement, and the shares of Stock that may be issued
hereunder, are subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to any Company “clawback” or
recoupment policy or Applicable Law that requires the repayment by you to the
Company of compensation paid by the Company to you in the event that you fail to
comply with, or violate, the terms or requirements of such policy or Applicable
Law.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.



3
   
   
 

--------------------------------------------------------------------------------




Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
The Plan
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan and have the
meaning set forth in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs. Any prior agreements, commitments, or
negotiations concerning the RSUs are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.
Data Privacy
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.
By accepting the RSUs, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
Electronic Delivery
By accepting the RSUs, you consent to receive documents related to the RSUs by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. Your consent shall
remain in effect throughout your term of Service and thereafter until you
withdraw such consent in writing to the Company.





4
   
   
 

--------------------------------------------------------------------------------




Code Section 409A
The grant of RSUs under this Agreement is intended to be exempt from or, to the
extent subject thereto, to comply with Code Section 409A (“Section 409A”), and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A. Notwithstanding anything
to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under
Section 409A, and neither the Company, its Affiliates, the Board, nor the
Committee will have any liability to you for such tax or penalty.
For purposes of this Agreement, a termination of Service only occurs upon an
event that would be a Separation from Service.
Notwithstanding anything in this Agreement to the contrary, if at the time of
the Grantee’s Separation from Service, (i) the Grantee is a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time), and (ii) the Company makes a good
faith determination that an amount payable on account of such separation from
service to the Grantee constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the six
(6)-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first payroll date after such Delay Period (or upon the
Grantee’s death, if earlier), without interest thereupon.



By electronically accepting this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.


5
   
   
 